Citation Nr: 1502267	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  09-27 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for sinusitis with headaches.  

2.  Entitlement to a rating in excess of 10 percent for tinnitus.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The Veteran had active duty service from April 1974 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from May 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The Veteran's claims file is now in the jurisdiction of the Baltimore, Maryland RO.  

In his August 2009 substantive appeal, the Veteran requested a personal hearing before the Board.  In a September 2014 letter, the Board informed the Veteran of his hearing scheduled in October 2014.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702.

The issues of entitlement to increased ratings for sinusitis and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.87, Code 6260 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  August 2004 and December 2005 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in January 2006 and September 2011.  The Board finds a contemporaneous examination is not warranted.  The Board notes that the duty to assist provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  As discussed below, there is no basis under law for a rating in excess of 10 percent rating for the Veteran's tinnitus disability; therefore, no useful purpose would be served by scheduling an updated examination.




Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the governing criteria recurrent tinnitus warrants a 10 percent rating.  38 C.F.R. § 4.87, Diagnostic Code (Code) 6260.  The regulation specifically instructs that adjudicators are to assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260.  The 10 percent schedular evaluation is the maximum allowed under Code 6260.

Historically, a July 1992 rating decision granted the Veteran service connection and assigned a 10 percent rating for tinnitus, effective July 1, 1992.  The Veteran claims his tinnitus has worsened and that he has severe ringing sounds in both ears that have become constant overtime.  On the September 2011 examination, he described the noise as a constant high-pitched sound much like the noise of a tea kettle.  He reported this sound in both ears.  

In the context of a challenge involving bilateral versus unilateral tinnitus, the United States Court of Appeals for the Federal Circuit upheld the VA's interpretation of the regulation as limiting the Veteran to a single, 10 percent disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Thus, VA is prohibited from awarding two separate disability ratings of 10 percent each in order to approximate a higher disability rating than is provided by the regulatory rating schedule.  

As the current version of Code 6260, specifically, prohibits a schedular rating in excess of a single 10 percent rating for tinnitus, the Veteran's claim for an increased rating must be denied.  There is no legal basis for a higher schedular rating for such disability.  See Smith, 451 F.3d at 1350-51. 

Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether referral of this matter for extraschedular consideration is indicated.  The evidentiary record does not show any manifestations of, or functional impairment due to, tinnitus that are not encompassed by the schedular criteria.  Accordingly, the schedular criteria are not inadequate, and referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for tinnitus is denied.




REMAND

The Veteran claims that his chronic sinusitis with headaches and bilateral hearing loss are worse than reflected by his current ratings.  The Veteran was last afforded VA examinations for these disabilities in August 2011 (sinusitis) and September 2011 (hearing loss).  Given the length of time since the examinations, the Board concludes that more contemporaneous examinations to assess the current severity of his service-connected sinusitis with headaches and bilateral hearing loss are necessary. 38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, the last recorded VA treatment of record is dated in October 2010.  Updated VA treatment records for the disabilities at issue are likely to contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain updated records of all VA treatment the Veteran has received since October 2010.

2. The AOJ should then arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss. The record must be reviewed by the examiner in conjunction with the examination, and the examiner should elicit from the Veteran information regarding the functional impairment that results from his hearing loss.  The report of the examination must include comment by the examiner regarding the impact of the Veteran's bilateral hearing loss on his daily activities (i.e., whether the functional impairment described by the Veteran is consistent with the audiometry).  All opinions should be supported with detailed rationales.

3. The AOJ should then arrange for the Veteran to be scheduled for an appropriate VA examination to determine the current severity of his sinusitis with headaches.  The record must be reviewed by the examiner in conjunction with the examination.  The examiner should determine the extent of currently present sinus disease, to include the history of incapacitating or non-incapacitating episodes, and should discuss the need for any medication as alleged.  All opinions should be supported with detailed rationales.

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


